Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to applicant’s response/election filed 08/31/2022.  Claims 1, 4, 5, 6, 9, 10, 14, 16 and 17 are being examined. Claims 2, 3, 7, 8, 11-13, 15 and 18-20 are withdrawn.

Election/Restrictions
Applicant’s election without traverse of Species IV, Sub Species a (Figure 8 and Figure 3) in the reply filed on 08/31/2022 is acknowledged. According to applicant claims 1, 5, 6, 10-14 and 16-20 read on the elected invention.  However, upon further review and examination it has been determined that claims 1, 4, 5, 6, 9, 10, 14, 16 and 17 read on the elected invention. Claims 11, 12, 13, 18, 19 and 20 are not believed to read on the elected invention for the following reasons:
Claims 11, 12, 18 and 19 read on the species of figure 9. Figure 9 shows each mixing flow path having a different width (L1-L6) from each other.
Claims 13 and 20 read on the species of figure 10a,b,c.  Figures 10a, b,c show a mixing flow path having a cross-sectional area different from that of mixing flow paths of other fuel nozzles.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 5, 6, 9, 10, 14, 16 and 17 are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Bode et al. (US 2013/0104554).
In regards to Independent Claim 1, and with particular reference to Figures 9 and 10, Bode discloses a fuel nozzle 107 comprising: a nozzle cylinder 14 having a space through which fuel flows and a plurality of fuel holes 1 through which the fuel flows in a surface; a shroud 12 spaced apart from the nozzle cylinder and formed to surround the nozzle cylinder in a longitudinal direction of the nozzle cylinder; and a mixing flow path formed between the nozzle cylinder and the shroud to mix the fuel supplied through the plurality of fuel holes 1 and compressed air supplied from a compressor (air passing through swirlers 10).
Regarding dependent Claim 4, Bode discloses (figure 10) wherein each of the plurality of fuel holes 1 is formed to have a different size (a hole of smaller diameter is placed between two holes of the same diameter; par. 104; figure 10), and intervals between the plurality of fuel holes are formed to be the same (all holes are an equal circumferential distance/interval from one another; par. 104; figure 10).
Regarding dependent Claim 5, Bode discloses (figure 9) wherein each of the plurality of fuel holes 1 is formed to have a different size (as shown in figure 9; par. 103), and intervals between the plurality of fuel holes are formed differently (as shown in figure 9 the spacing between the holes is different not equal; the first and second hole are spaced closer than the third hole).

In regards to Independent Claim 6, and with particular reference to Figures 9 and 10, Bode discloses a fuel nozzle module comprising: a plurality of fuel nozzles 107, wherein each of the plurality of fuel nozzles comprises: a nozzle cylinder 14 having a space through which fuel flows and a plurality of fuel holes 1 through which the fuel flows in a surface; a shroud 12 spaced apart from the nozzle cylinder and formed to surround the nozzle cylinder in a longitudinal direction of the nozzle cylinder; and a mixing flow path formed between the nozzle cylinder and the shroud to mix the fuel supplied through the plurality of fuel holes 1 and compressed air supplied from a compressor (air passing through swirlers 10), and wherein a position of a fuel hole (1st hole in a fuel nozzle)  included in at least one of the plurality of fuel nozzles is formed at a position different (position of the 2nd, 3rd, etc fuel hole in any other fuel nozzle) from that of fuel holes included in the other fuel nozzles.
Regarding dependent Claim 9, Bode discloses (figure 10) wherein each of the plurality of fuel holes 1 is formed to have a different size (a hole of smaller diameter is placed between two holes of the same diameter; par. 104; figure 10), and intervals between the plurality of fuel holes are formed to be the same (all holes are an equal circumferential distance/interval from one another; par. 104; figure 10).
Regarding dependent Claim 10, Bode discloses (figure 9) wherein each of the plurality of fuel holes 1 is formed to have a different size (as shown in figure 9; par. 103), and intervals between the plurality of fuel holes are formed differently (as shown in figure 9 the spacing between the holes is different not equal; the first and second hole are spaced closer than the third hole).
In regards to Independent Claim 14, and with particular reference to Figures 9 and 10, Bode discloses a combustor (not shown but mentioned in line 2 of par. 2) comprising: a combustion chamber assembly comprising a combustion chamber in which fuel fluid is combusted (standard operation in a combustor); and a fuel nozzle assembly comprising a fuel nozzle module (108 in figure 12) including a plurality of fuel nozzles 107 that inject the fuel fluid into the combustion chamber, wherein each of the plurality of fuel nozzles comprises: a nozzle cylinder 14 having a space through which fuel flows and a plurality of fuel holes 1 through which the fuel flows in a surface; a shroud 12 spaced apart from the nozzle cylinder and formed to surround the nozzle cylinder in a longitudinal direction of the nozzle cylinder; and a mixing flow path formed between the nozzle cylinder and the shroud to mix the fuel supplied through the plurality of fuel holes 1 and compressed air supplied from a compressor (air passing through swirlers 10).
Regarding dependent Claim 16 (option 1; same interval), Bode discloses (figure 10) wherein each of the plurality of fuel holes 1 is formed to have a different size (a hole of smaller diameter is placed between two holes of the same diameter; par. 104; figure 10), and intervals between the plurality of fuel holes are formed to be the same (all holes are an equal circumferential distance/interval from one another; par. 104; figure 10).
Regarding dependent Claim 16 (option 2; different interval), Bode discloses (figure 9) wherein each of the plurality of fuel holes 1 is formed to have a different size (as shown in figure 9; par. 103), and intervals between the plurality of fuel holes are formed differently (as shown in figure 9 the spacing between the holes is different not equal; the first and second hole are spaced closer than the third hole).
Regarding dependent Claim 17, Bode discloses wherein a position of a fuel hole (1st hole in a fuel nozzle)  included in at least one of the plurality of fuel nozzles is formed at a position different (position of the 2nd, 3rd, etc fuel hole in any other fuel nozzle is different than the position of the 1st fuel hole) from that of fuel holes included in the other fuel nozzles.

Contact information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H RODRIGUEZ whose telephone number is (571)272-4831. The examiner can normally be reached Mon-Fri 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/William H Rodriguez/Primary Examiner, Art Unit 3741